UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-08007 SIGNATURE GROUP HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 95-2815260 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15303 Ventura Blvd., Ste 1600 Sherman Oaks, California 91403 (805) 435-1255 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. o Yesþ No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if a smaller reporting company) þSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).£ YesR No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.£ YesR No The number of shares outstanding of the registrant’s common stock as of June 27, 2011 was 112,639,905 shares. SIGNATURE GROUP HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended September 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Shareholders' Equity 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Comprehensive Loss 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3.Quantitative and Qualitative Disclosures About Market Risks 48 Item 4.Controls and Procedures 48 PART II - OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3.Defaults Upon Senior Securities 52 Item 4.Reserved 52 Item 5.Other Information 52 Item 6. Exhibits 52 Table of Contents EXPLANATORY NOTE Signature Group Holdings, Inc. (“Signature,” formerly Fremont General Corporation (“Fremont”), or “Company”, “we,” “us” or “our”) is filing this Quarterly Report on Form 10-Q for the three and nine months ended September 30, 2010 (the “Form 10-Q”) as part of its efforts to become current in its filing obligations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).This Form 10-Q is being filed contemporaneously with the Company’s Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2010,and June 30, 2010, and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which have not been previously filed. On June 18, 2008 (the “Petition Date”), Fremontfiled a voluntary petition for relief under Chapter 11 of Title 11 of the U.S. Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Central District of California, Santa Ana Division (the “Bankruptcy Court”).Prior to filing for bankruptcy protection, Fremont was not current in its annual and quarterly periodic reporting requirements under Section 13 of the Exchange Act and did not file its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 nor its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2008.While under the jurisdiction of the Bankruptcy Court, Fremont did not file subsequent Annual Reports on Form 10-K for the fiscal years ended December 31, 2008 and 2009, nor its Quarterly Reports on Form 10-Q for the quarterly periods ended June 30, 2008, September 30, 2008, March 31, 2009, June 30, 2009, September 30, 2009 and March 31, 2010 (collectively, the “Prior Delinquent Filings”). Fremont emerged from bankruptcy on June 11, 2010 and our new management team and Board of Directors immediately set upon a corporate initiative to return the Company to compliance with its Exchange Act reporting obligations.With a focus on preparing the Prior Delinquent Filings, the Company was not able to file with the Securities and Exchange Commission (“SEC”) its Annual Report on Form 10-K for the fiscal year ended December 31, 2010 as well as its Quarterly Reports for the quarterly periods ended June 30, 2010; September 30, 2010; and March 31, 2011. On May 17, 2011, Signature filed a Comprehensive Annual Report on Form 10-K (the “Comprehensive Form 10-K”) that included, in one comprehensive filing, business and financial information for the fiscal years ended December 31, 2009, 2008 and 2007; selected, unaudited quarterly financial information of the Company for the fiscal years 2009 and 2008, which had not been previously filed with the SEC; as well as certain disclosures of subsequent events pertaining to material events occurring up until the date of filing of the Comprehensive Form 10-K. For a more complete understanding of the matters involving the Company, this Form 10-Q should be read together with the Comprehensive Form 10-K as well as the Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010, and June 30, 2010, and the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 that were filed simultaneously with this Form 10-Q. - ii - Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Signature Group Holdings, Inc. Debtor-In-Possession (for the period June 18, 2008 through June 11, 2010) Consolidated Balance Sheets (Dollars and shares in thousands, except per share amounts) September 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities, available for sale - Loans held for investment, net Premises and equipment, net Income taxes receivable Other assets Assets of discontinued operations TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES: Notes payable $ $ - Warrant liability - Liabilities subject to compromise - Other liabilities Liabilities of discontinued operations TOTAL LIABILITIES Commitments and contingencies (Note 16) SHAREHOLDERS' EQUITY Preferred stock, $0.01 par value; 10,000 and 2,000 shares authorized at September 30, 2010 and December 31, 2009, respectively; none issued or outstanding2010 and December 31, 2009, respectively; none issued or outstanding - - Common stock, $0.01par value; 190,000and 150,000 shares authorized at September 30, 2010 and December 31, 2009, respectively; 111,880 and 78,380 sharesissued and outstanding at September 30, 2010 and at December 31, 2009, respectively Treasury stock ) - Additional paid-in capital Accumulated deficit ) ) Deferred compensation - ) Accumulated other comprehensive loss (6 ) - TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. - 1 - Table of Contents Signature Group Holdings, Inc. Debtor-In-Possession (for the period June 18, 2008 through June 11, 2010) Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except per share amounts) Interest income $ 62 $ $ $ Interest expense Net interest expense ) Provision for loan losses - - 38 - Net interest expense after provision for loan losses ) NON-INTEREST INCOME: Change in fair value of warrant liability - - Other - - 86 Total non-interest income - NON-INTEREST EXPENSE: Professional fees 58 Compensation Insurance Management fee - - Other Total non-interest expense Loss from continuing operations before reorganization items and income taxes ) Reorganization items, net Loss from continuing operations before income taxes ) Income taxes - Loss from continuing operations ) (Loss) income from discontinued operations, net of income taxes ) ) ) Net loss $ ) $ ) $ ) $ ) LOSS PER SHARE: Basic: Loss from continuing operations $ ) $ ) $ ) $ ) (Loss) income from discontinued operations, net of income taxes ) ) ) Net Loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. - 2 - Table of Contents Signature Group Holdings, Inc. Debtor-In-Possession (for the period June 18, 2008 through June 11, 2010) Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) Preferred Stock Common Stock (Dollars and shares in thousands) Number of Outstanding Shares Amount Number of Outstanding Shares Amount Treasury Stock Additional Paid-in Capital Accumulated Deficit Deferred Compensation Accumulated Other Comprehensive Loss Total Balance at December 31, 2009 - $
